DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 1 - 15 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a polarizer over the flexible substrate; the bending area of the flexible substrate is bent along a first axis such that the first flat area and the second flat area face each other, wherein a side surface of the first layer is in contact with a side surface of the polarizer, wherein the lower film includes at least one depression overlapping the bending area wherein the lower film overlaps the first flat area and the second flat area as recited in claim 1.
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FIG. 4 of YAMAUE discloses a flexible display panel comprising: a flexible substrate (21) including a first flat area, a second flat area, and a bending area between the first flat area and the second flat area; a wire (22) over the first flat area, the second flat area, and the bending area; a lower film (13) under the flexible substrate; and a first layer (12)  being over the flexible substrate, wherein the bending area of the flexible substrate (21) is bent along a first axis such, wherein the first layer (12) overlaps the bending area in a first direction perpendicular to an upper surface of the flexible substrate (21).

    PNG
    media_image1.png
    358
    537
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826